Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments 
In response to the amendments filed 10/22/2021: 
Claims 1-10 are pending in the current application. Claim 1 has been amended. 
The amended drawings have been accepted and overcome the previous objections. 
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Interpretation
Claim 1 recites “…each section of the electrode foil corresponds to a jelly roll”. For the purpose of compact prosecution, in light of the disclosure, and using the broadest reasonable interpretation a jelly roll is interpreted as a wind/layer/roll of the spiral-wound battery. 
Claim 1 has been amended to recite “wherein the isolating film is covered with an adhesive layer or a ceramic material layer”. It is unclear whether the isolating film is directly covered with the layer, partially or entirely covered with the layer, if the layer can be between other parts of the roll, if the layer is applied before/after or subjected to the surface plasma treatment. The instant disclosure recites “However, according to actual requirements, an adhesive layer or a ceramic material layer is additionally covered on the surface of the isolating film” (P35). This recitation fails to answer the presented questions, and the actual interpretation of this sentence is questioned. One interpretation is that that this adhesive layer or ceramic layer is taught as required, although it is still unclear where it is with respect to the isolating film and other layers, or if it is treated.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2018/0013151) in view of Dawson et al. (US 2016/0336547) and Urairi et al. (US 5,558,682).
Regarding claim 1, Yoneda teaches a method of manufacturing a spiral-wound battery (P215) comprising: 
performing a surface plasma treatment on a current collector (P156); 
coating an electrode slurry on the surface of the current collector to form an electrode foil (P156), 
sequentially winding an isolating film, or separator and the electrode foil to form the spiral-wound battery (P206. 215. 220). 
Yoneda teaches the isolating film is covered with an adhesive layer, or an undercoat layer is formed on the current collector to increase adhesion between the collector and active material, which is then layered on the isolating film (P155). 
Yoneda teaches the isolating film and foil form the spiral wound battery where the isolating film is on the outside (Fig. 15C). 
Dawson in a similar field of endeavor related to spiral wound batteries teaches that to fix a spiral wound battery an adhesive layer, or adhesive tape can be applied to the isolating film, or outer layer (P52). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to apply an adhesive layer to cover the isolating film of Yoneda to fix the spiral wound battery, as taught by Dawson. 
Modified Yoneda is silent in teaching arranging and electrically connecting a plurality of metal conductive handles to the electrode foil, wherein the foil is divided into a plurality of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to arrange and electrically connect a plurality of metal conductive handles, or electrode tabs to the electrode foil of Yoneda, wherein the foil is divided into a plurality of sections and each section corresponds to a jelly roll to decrease impedance on the battery, as taught by Dawson. 
Modified Yoneda is silent in teaching a surface plasma treatment on the isolating film, or separator; however, Urairi, in a similar field of endeavor related to spiral-wound batteries (Col. 4 [56-60]) teaches surface plasma treating an isolating film, or separator, to make the surface hydrophilic (Col. 2 [15-19]). 
Urairi teaches surface plasma treating an isolating film prior to winding it to improve hydrophilicity, elongation, breaking strength and short circuiting (Col. 3[15-35]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the surface plasma treatment of Urairi on the isolating film of modified Yoneda to improve hydrophilicity and prevent short circuiting. 
Regarding claim 3, modified Yoneda in view of Dawson teaches the step of ranging and electrically connecting the metal conductive handles, or electrode tabs, to the electrode foil is to arrange the plurality of metal conductive handles, or tabs, on the plurality of sections of the electrode foil in a default sequence, or at specific widths and in a specific pattern relative to the 
Regarding claim 4, modified Yoneda in view of Urairi teaches the step of performing the surface plasma treatment on the isolating film is by using an atmosphere plasma process (Col. 3 [31-44]). 
Regarding claim 5, modified Yoneda teaches the electrode foil is a positive electrode foil or negative electrode foil (P155-156). 
Regarding claim 6, modified Yoneda teaches after the step of coating the electrode slurry on the surface of the current collector (P156), the method further comprises a step of baking and compacting the electrode slurry to form the electrode foil (P159-165).
Regarding claim 7, modified Yoneda in view of Urairi teaches the step of performing the surface plasma treatment on the isolatin film is by using an atmosphere plasma process (Col. 3 [31-44]). 
While modified Yoneda in view of Urairi is silent in teaching the atmospheric plasma process imparts surface roughness, the process steps are the same and applied to the same material therefore necessarily achieve the same result including modified surface roughness and hydrophilicity. 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, 
Regarding claim 8, modified Yoneda teaches the spiral-wound battery can be a lithium ion battery (P169). 
Regarding claim 9, modified Yoneda teaches the current collector is a copper foil (P156). 
Regarding claim 10, modified Yoneda teaches the isolating film, or separator is a polymer film (P181). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Dawson and Urairi as applied to claim 1 above, and further in view of Dadheech et al. (US 2019/0237758).
Regarding claim 2, modified Yoneda is silent in teaching the step of performing the surface plasma treatment on the current collector is to clean the surface of the current collector by using an atmosphere plasma process; however, Dadheech, in a similar field of endeavor related to surface plasma treatment on current collectors for batteries, teaches performing surface plasma treatment on the current collector is to clean the surface of the current collector by using an atmosphere plasma process to minimize diminished performance over time (P5.10-20. 49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the atmosphere plasma treatment of Dadheech as the surface plasma treatment on the current collector of modified Yoneda to minimize diminished performance on the battery over time. 


Response to Arguments 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729